1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     EDWARD JOSE,                                        Case No. 3:18-cv-00177-MMD-CBC

7                                     Plaintiff,         ORDER ACCEPTING AND ADOPTING
             v.                                           REPORT AND RECOMMENDATION
8                                                            OF MAGISTRATE JUDGE
      STATE OF NEVADA, et al.,                                  CARLA B. CARRY
9
                                 Defendants.
10

11           Before the Court is the Report and Recommendation of United States Magistrate

12   Judge Carla B. Carry (ECF No. 5) (“R&R”) regarding Plaintiff’s pro se complaint

13   (“Complaint”) (ECF No. 1-1). Plaintiff had until February 21, 2019, to file an objection. (ECF

14   No. 5.) However, on February 25, 2019, the Court received a returned mail and noted that

15   the document that was sent to Plaintiff at his address on record was not a copy of the R&R

16   and a copy was then sent to his address on record. (ECF Nos. 6, 7.) The Court extended

17   the deadline to March 11, 2019, for Plaintiff to file an objection. (ECF No. 7.) To date,

18   Plaintiff has not filed an objection to the R&R. The Court accepts and adopts the R&R in

19   full.

20           This Court “may accept, reject, or modify, in whole or in part, the findings or

21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

22   timely objects to a magistrate judge’s report and recommendation, then the court is

23   required to “make a de novo determination of those portions of the [report and

24   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

25   to object, however, the court is not required to conduct “any review at all . . . of any issue

26   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed,

27   the Ninth Circuit has recognized that a district court is not required to review a magistrate

28   judge’s report and recommendation where no objections have been filed. See United
1    States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

2    employed by the district court when reviewing a report and recommendation to which no

3    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

4    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

5    district courts are not required to review “any issue that is not the subject of an objection.”).

6    Thus, if there is no objection to a magistrate judge’s recommendation, then the court may

7    accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at 1226

8    (accepting, without review, a magistrate judge’s recommendation to which no objection

9    was filed).

10          Nevertheless, this Court finds it appropriate to engage in a de novo review to

11   determine whether to adopt Magistrate Judge Carry’s R&R. Upon reviewing the R&R and

12   underlying documents, this Court finds good cause to accept and adopt the R&R in full.

13          In the R&R, Judge Carry recommends dismissing Plaintiff’s Complaint because of

14   Plaintiff’s failure to comply with a Court order. (ECF No. 5.) On October 30, 2018, the Court

15   ordered that Plaintiff either pay the filing fee for his lawsuit or apply to proceed in forma

16   pauperis by November 29, 2018. (ECF No. 4.) To date, Plaintiff has neither complied with

17   nor responded to the Court’s order. Accordingly, the Court accepts and adopts Judge

18   Carry’s recommendation that this action be dismissed. See, e.g., Thompson v. Hous. Auth.

19   of City of L. A., 782 F.2d 829, 831 (9th Cir. 1986) (recognizing that district courts have the

20   inherent power to control their dockets and “[i]n the exercise of that power, they may

21   impose sanctions including, where appropriate . . . dismissal” of a case); Malone v. U.S.

22   Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987) (dismissing case for failure to comply with

23   court order).

24          It is therefore ordered, adjudged and decreed that the Report and Recommendation

25   of Magistrate Judge Carla B. Carry (ECF No. 5) is accepted and adopted in its entirety.

26          It is further ordered that the Complaint (ECF No. 1-1) is dismissed without prejudice.

27   ///

28   ///

                                                    2
1    The Clerk of Court is directed to enter judgment accordingly and close this case.

2    DATED THIS 19th day of March 2019.

3

4                                             MIRANDA M. DU
                                              UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
